PER CURIAM.
As the state concedes, the order of revocation of probation, from which the defendant has appealed, erroneously states that the defendant was found guilty of a substantive offense, although the amended affidavit which contained that allegation had been stricken by the lower court because it had already found the defendant guilty of three technical violations. Accordingly, the order of revocation of probation should be modified by deleting the reference to the defendant’s violation of condition 4. The order of revocation, judgment and sentence are otherwise affirmed.
Affirmed as modified.